In a proceeding pursuant to section 461 of the Family Court Act to modify a Mexican divorce decree with respect to the provisions for the support of petitioner and the parties’ children, in which respondent made a cross application for similar relief, each of the parties appeals from (1) the separate portion of an order of the Supreme Court, Nassau County, dated March 22, 1971, which denied her or his application and (2) the portion of a *972further order of said court, dated April 27, 1971, which, on reargument, adhered to the original determination as to her or him. Appeals from order dated March 22, 1971 dismissed as academic, without costs. That order was superseded by the order granting reargument. Order dated April 27, 1971 reversed insofar as appealed from, without costs, on the law and in the exercise of discretion, and proceeding remanded to the Special Term for a hearing and a new determination. In our opinion, the circumstances and the interests of justice are such as to warrant a hearing and a new determination. Rabin, P. J., Hopkins, Latham, Gulotta and Christ, JJ., concur.